Fourth Court of Appeals
                                 San Antonio, Texas
                                      JUDGMENT
                                    No. 04-21-00547-CV

                                      STATE of Texas,
                                         Appellant

                                              v.

 William MCMANUS, in his official capacity as the Chief of San Antonio Police Department,
                                       Appellee

                  From the 45th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2021-CI-00942
                       Honorable Mary Lou Alvarez, Judge Presiding

      BEFORE JUSTICE RIOS, JUSTICE WATKINS, AND JUSTICE VALENZUELA

       In accordance with this court’s memorandum opinion of this date, appellant’s motion to
dismiss is GRANTED, and this appeal is DISMISSED. Costs of appeal are assessed against
appellant.

       SIGNED August 31, 2022.


                                               _____________________________
                                               Irene Rios, Justice